Case 1:21-cv-22820-JEM Document 8 Entered on FLSD Docket 08/26/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                     Case No. 1:21-CV-22820
 CAROLYN RUSSELL,

                 Plaintiff,

 v.

 CAVALRY PORTFOLIO SERVICES, LLC,

                 Defendant.
                                                      /

        JOINT MOTION TO CONDUCT SCHEDULING CONFERENCE REMOTELY

          Plaintiff Carolyn Russell (“Plaintiff”) and Defendant Cavalry Portfolio Services, LLC

 (“ERC”) jointly file this Motion to Conduct Scheduling Conference Remotely and, in support

 thereof, submits the following as establishing good cause for purposes of conducting the

 conference via remote means:

          1.     On August 6, 2021, this Court entered an order requiring the counsel to meet in

 person to conduct a scheduling conference pursuant to Local Rule 16.1(b).

          2.      The Centers for Disease Control and Prevention (“CDC”) has updated the

 guidelines for people that are fully vaccinated, stating: “[t]o maximize protection from the Delta

 variant and prevent possibly spreading it to others, wear a mask indoors in public if you are in an

 area of substantial or high transmission.” (emphasis added).1




 1
     https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated.html

                                                                                      PAGE | 1 of 3
Case 1:21-cv-22820-JEM Document 8 Entered on FLSD Docket 08/26/2021 Page 2 of 3




        3.      In light of the highly infectious Delta variant, of which has caused the CDC to, once

 again, advise that everyone (including those already vaccinated for COVID-19) “wear a mask

 indoors in public,” Plaintiff’s counsel does not consider in-person conferences to be safe or

 otherwise more productive than a videoconference under the current circumstances.

        4.      Additionally, and most critically, the undersigned counsel for Cavalry Portfolio

 Services, LLC, has been medically ordered to self-quarantine as of August 24, 2021—the same

 day the parties planned to conduct the Scheduling Conference in person—due to close contact

 with an individual who has tested positive for COVID-19.        Accordingly, the Parties opted to

 conduct the Scheduling Conference remotely, via telephonic means, in the abundance of caution

 instead.

        5.      Conducting the Local Rule 16.1(b) conference by remote means, either video

 conference or teleconference, will not diminish the effectiveness of the conference.

        6.      Counsel for the parties have litigated on numerous occasions against one another.

 As such, counsel have already discussed the legal and factual issues presented in this matter as

 well as the timing necessary to complete discovery and present the claims to the Court for

 disposition.

        WHEREFORE, the parties respectfully request that this Court allow the parties to hold

 their Local Rule 16.1(b) conference by teleconference or video conference.


 Respectfully submitted,


  /s/ Thomas J. Patti           .                      /s/ Christopher Patrick Hahn   .
  Jibrael S. Hindi, Esq.                               Christopher Patrick Hahn, Esq.
  Florida Bar No. 118259                               Maurice Wutscher LLP
  Email: jibrael@jibraellaw.com                        2255 Glades Road, Suite 324A
  Thomas J. Patti, III, Esq.                           Boca Raton, FL 33431
  Florida Bar No. 118377                               Phone: 772-237-3410

                                                                                        PAGE | 2 of 3
Case 1:21-cv-22820-JEM Document 8 Entered on FLSD Docket 08/26/2021 Page 3 of 3




  Email: tom@jibraellaw.com               Fax: 866-581-9308
  The Law Offices of Jibrael S. Hindi     Email: chahn@MauriceWutscher.com
  110 SE 6th Street, Suite 1744
  Fort Lauderdale, FL 33301               Counsel for Defendant,
  Phone: 954-907-1136
  Fax: 855-529-9540

  Counsel for Plaintiff




                                                                   PAGE | 3 of 3
